Ca_S€ 1208-CV-Ol(334-AT OCum§nt 670 Filed 11/26/18

   
   
 

ebevolse & P lmpton LL
Deb.evolse 919 Third Avenue
&Pl|mpton NewYork, NY10022

ELECTRONICALLY mED
DOC 8:
DATE sum 11/26/2018

__4

+1 212 909 6000

   

November 21 , 2018

VIA ECF

Honorable Analisa Tolres

Daniel Patlick Moynihan United States Couithouse
500 Pearl Street

New York, NY 10007

RE: Request to Comment on the Monitor’s Proposed Pilot Program to Record and
Report on Level 1 and 2 Encounters and Body-worn Camera Activation in Floyd, et al. v.
City of New York, et al., Case No. 08-CV-1034 (AT)

Dear Judge Torres:

We represent Communities United for Police Reform (“CPR”), which is a named stakeholder in
this remedial process (see ECF No. 372 at 29) and has previously been permitted to file amicus
curiae briefs in this matter. (See, e.g., ECF Nos. 377, 551, 611). We respectfully request leave
to submit comments by Monday, December 3 on behalf of CPR on the Monitor’s Proposed Pilot
Study on Documenting Police-Citizen Level 1 and Level 2 Encounters and Activation of Body
Worn Cameras (“BWCS”) (ECF Nos. 660, 660-1) (the “Monitor’s Proposal”).

Members of the community identified the recording of Level 1 and 2 investigatory encounters as
one of the key reforms to come out of the Joint Remedial Process. (ECF No. 611 at 25-27).
CPR’s members and partners include over 200 local and national organizations, many of which
are based in and led by constituencies directly impacted by the stop-and-frisk and trespass abuses
found in Fona', et aI. v. City of New York, et aI., No. 08 Civ. 1034 (AT) (S.D.N.Y.); Ligon, et aI.
v. Cin of New York, et al., No. 12 Civ. 2274 (AT) (S.D.N.Y.); and Davis, el aI. v. Cit_v of New
York, et al., No. 10 Civ. 0699 (AT) (S.D.N.Y.). CPR is working with its members and partners
to gather feedback on the Monitor’s Proposal and to develop recommendations for changes to the
proposal CPR believes that its comments on the Monitor’s Proposal may assist the Court in
determining the appropriate design of the joint pilot program.

Accordingly, CPR respectfully requests that the Court permit CPR to file comments on the
Monitor’s Proposal by December 3, 2018. We request this additional time to allow CPR to
review Plaintiffs’ comments on the Monitor’s Proposal, which are due on November 23, in order
to avoid unnecessary duplication. Plaintiffs support this request, and the City and the Monitor
take no position.

www.debevoise.com

Case 1:08-cV-01034-AT Document 670 Filed 11/26/18 Page 2 of 2

Honorable Analisa Torres

November 21 , 2018

This is CPR’s first request for an extension of time to file comments on the Monitor’s Proposal.

cc: All parties (via ECF)

GRANTED. By December 3, 2018,
Communities United for Police Refonn shall
file comments on the Monitor’s proposal.

SO ORDERED.

Dated: November 26, 2018
New York, New York

cyr

 

ANALISA TORRES
United Statcs District Judge

Respectfully submitted,

/s/ Garv W. Kubek

Gary W. Kubek
gwkubek@debevoise.com

DEBEVOISE & PLIMPTON LLP

919 Third Avenue
New York, NY 10022
Tel: (212) 909-6000
Fax: (212) 909-6836

Attorneys for Commzmities Unitedfor Police
Reform as Amicus Curl`ae

